Opinion issued April 4, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01037-CV
____________

IN THE INTEREST OF M.L.F., A MINOR CHILD



On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 2000-04051J



O P I N I O N
	According to information provided by the district clerk and by the attorney who
represented appellant at trial, this is an appeal from a judgment signed on August 9,
2001, terminating the parental rights of David Freeman.  A motion for new trial was
timely filed, as was a notice of appeal.  The record was due on December 7, 2001. 
Neither the clerk's record nor the reporter's record has been filed.  The appellate
filing fee of $125 has not been paid.  The trial court signed an order on November 6,
2001 holding that appellant was not indigent.
	On February 21, 2001, the Court issued an order stating, in part, as follows:

	Subject to payment being made by appellant, the trial court clerk is
ordered to file the clerk's record within 30 days of the date of this
order.  If the clerk's record is not so filed, at the expiration of such 30-day period, the trial court clerk is ordered to advise this Court in writing
of the reason why the clerk's record has not been filed.  If the reason is
the failure of appellant to pay for the clerk's record, appellant is advised
that the appeal is subject to being dismissed.  See Tex. R. App. P.
37.3(b).
 	This Court's records do not affirmatively show that appellant has paid
the appellate filing fee of $125.  See Tex. R. App. P. 5; Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998); Tex. Gov't
Code Ann. § 51.207(a) (Vernon Supp. 2002).  Unless within 30 days of
the date of this order, appellant pays such filing fee to the Clerk of this
Court, the appeal will be dismissed.  See Finley v. J.C. Pace Ltd., 4
S.W.3d 319, 321-22 (Tex. App.- Houston [1st Dist.] 1999) (order);
Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363 (Tex.
App.- Houston [1st Dist.] 1999, no pet.).

	The clerk's record has not been filed, and the trial court clerk advises this Court
that the reason is the failure of appellant to pay for the record.  The appellate filing
fee has not been paid.  Appellant has not responded to this Court's order of February
21, 2002.
	Accordingly, for the reasons set forth in this Court's order of February 21,
2002, the appeal is dismissed.
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.